Citation Nr: 0910277	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-24 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected post traumatic stress 
disorder (PTSD), prior to October 27, 2005.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for service-connected PTSD, on and after 
October 27, 2005.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1985 to March 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
PTSD, assigning a 10 percent evaluation, effective from April 
1, 2005.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Subsequently, in a June 2006 rating decision, a 30 percent 
rating was assigned, effective from October 27, 2005.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 30 percent rating, effective from October 27, 
2005, is not a full grant of the benefits sought on appeal, 
and since the Veteran specifically disagreed with this 
rating, the matter remains before the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to October 27, 2005, the Veteran's PTSD was 
manifested by nightmares, sleep disturbances, intrusive 
thoughts, avoidant behaviors, social isolation, anger, 
irritability, increased startle response and post-service GAF 
scores ranging from 58 to 80; these manifestations, overall, 
are indicative of mild to moderate social and occupational 
impairment. 

3.  On and after October 27, 2005, the Veteran's PTSD has 
been manifested by nightmares, sleep disturbances, intrusive 
thoughts, avoidant behaviors, social isolation, 
hypervigilance, some suicidal ideation, some difficulty with 
short term memory, hallucinatory-like phenomena and GAF 
scores ranging from 35 to 70; these manifestations, overall, 
are indicative of moderate to severe social and occupational 
impairment.


CONCLUSIONS OF LAW

1.  Prior to October 27, 2005, resolving reasonable doubt in 
the Veteran's favor, the criteria for an initial 30 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9411 (2008).

2.  On and after October 27, 2005, resolving reasonable doubt 
in the Veteran's favor, the criteria for an initial 50 
percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

In this case, the RO sent the Veteran a letter, dated in July 
2005, which notified the Veteran that in order to obtain an 
increased disability rating, the Veteran must submit evidence 
showing that his service-connected disability had increased 
in severity.  Although this letter informed the Veteran how 
to substantiate an increased rating, rather than a service 
connection claim, the Board notes that this letter was sent 
after the initial adjudication of the Veteran's claim for 
service connection in April 2005.  In that decision, service 
connection was granted, and the Veteran appealed the initial 
disability rating assigned in an April 2005 NOD.  In 
addition, the Veteran was provided with notice of how VA 
determines disability ratings and effective dates in an 
August 2007 notice letter, which was also after the RO had 
already granted service connection.  Nevertheless, because 
the claim for service connection was granted, any defect in 
the timing or the contents of the notice letters about how to 
substantiate his claim or how a disability rating and 
effective date would be determined, was harmless error as to 
that claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. 
App. 137.  

In addition, as was noted above, by the time the July 2005 
notice letter had been sent, the Veteran had already 
submitted an NOD with the initial disability rating assigned, 
triggering the notice obligations set forth in sections 
7105(d) and 5103A of the statute.  The RO then fulfilled 
these notice obligations by issuing a July 2007 statement of 
the case (SOC) and August 2008 supplemental statement of the 
case.  These documents informed the Veteran of the 
regulations pertinent to his appeal, including the applicable 
rating criteria, advised him of the evidence that had been 
reviewed in connection with his appeal, and provided him with 
reasons for its decision.  38 U.S.C.A. § 7105(d).  The 
Veteran replied in October 2008 that he had no additional 
information or evidence to provide in support of his appeal 
of the initial disability rating.  38 U.S.C.A. § 5103A.  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records and VA treatment records dated through 
November 2008 are on file.  The Veteran has at no time 
referred to records that he wanted VA to obtain or that he 
felt were relevant to the claim that VA has not obtained on 
his behalf.  In fact, as noted above, the Veteran informed 
the RO in October 2008 that he had no additional information 
or evidence to provide in support of his appeal of the 
initial disability rating.  Moreover, in addition to 
obtaining all relevant medical records, VA afforded the 
Veteran VA examinations in February 2005, December 2005, 
April 2006 and June 2007 to evaluate his PTSD.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the Veteran's PTSD was evaluated as 10 percent 
disabling prior to October 27, 2005, and as 30 percent 
disabling, on and after October 27, 2005, pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 10 percent evaluation is 
assigned when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

I.  Prior to October 27, 2005

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
prior to October 27, 2005, the Veteran is entitled to an 
evaluation in excess of 10 percent for PTSD.  Although the 
Veteran does not meet all of the criteria set forth under 
Diagnostic Code 9411 for a 30 percent rating, as discussed 
above, it is not necessary that all of the particular 
symptoms described in the rating criteria for a particular 
degree of disability be present.

Prior to October 27, 2005, the Veteran was assigned GAF 
scores ranging from 58 to 80.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), which VA has 
adopted under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 71 
to 80 indicates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g. difficulty concentrating after family argument); no 
more than slight impairment in social occupation, or school 
functioning (e.g., temporarily falling behind in school 
work).  A GAF score of 61 to 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The findings of record indicate that prior to October 27, 
2005, the Veteran's PTSD symptoms match some of the rating 
criteria under the 10 percent rating (decreased work 
efficiency and ability to perform occupational tasks), the 30 
percent rating (intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily with routine behavior, self-care and 
conversation normal, depressed mood, anxiety, suspiciousness 
and chronic sleep impairment ) and the 50 percent rating 
(disturbances in motivation and mood, difficulty in 
establishing and maintaining effective relationships).

The Board finds that prior to October 27, 2005, the clinical 
evidence more closely assesses the Veteran's occupational and 
social impairment around the 30 percent rating.  The 
Veteran's PTSD symptoms include nightmares, sleep 
disturbances, intrusive thoughts, avoidant behaviors, social 
isolation, anger, irritability and increased startle 
response.  At the February 2005 VA examination, the Veteran 
reported that socially, he spoke with his mother, brother and 
sister, who lived out of state, frequently.  Nonetheless, the 
examiner stated that the Veteran was able to establish and 
maintain only limited social relationships with his family.  
The Veteran further stated that he did not go to church and 
that he did not like being in crowds.  The examiner noted 
some abnormal social behavior, in that the Veteran got angry 
and screamed at people very easily.  However, the examiner 
also noted that he did not feel that the Veteran was in 
eminent danger of hurting himself or others.

Industrially, the record reflects that prior to October 27, 
2005, the Veteran was employed full time.  In this regard, at 
the February 2005 VA examination, the examiner noted that the 
Veteran was able to work a 40 hour work week.  He continued 
that the Veteran worked as a radio room operator for the 
Civil Service, and that he had been working there since he 
got out of the army three weeks before.  Furthermore, the 
Veteran did not report any difficulties with his employment 
at that time.  

Since prior to October 27, 2005, the Veteran exhibits most of 
the criteria for a 30 percent rating, along with several 
psychiatric symptoms not listed in the rating schedule such 
as difficulty getting along with others, increased startle 
response and avoidant behaviors, see Mauerhan, supra, the 
Board concludes that the Veteran's overall level of 
disability more nearly approximates that consistent with a 30 
percent rating.  Although the Veteran's GAF score of 80 at 
the February 2005 VA examination is indicative of mild to 
transient impairment, a GAF score is, of course, just one 
part of the medical evidence to be considered and it is not 
dispositive.  Thus, in evaluating all of the evidence of 
record, the Board finds that prior to October 27, 2005, the 
Veteran's symptoms more nearly approximated mild to moderate 
social and occupational impairment, or a 30 percent 
disability evaluation.

However, neither the symptoms nor the GAF scores assigned, 
varying from 58 to 80, are consistent with a higher 
disability rating.  For example, at the February 2005 VA 
examination, the Veteran reported that he did not see any 
impairment in the Veteran's thought process or ability to 
communicate.  There was no history or evidence of 
hallucinations or delusions.  The Veteran denied any suicidal 
or homicidal thoughts.  The Veteran also maintained good 
personal hygiene with regular bathing and shaving, and his 
grooming and dress appeared normal.  The Veteran was oriented 
to person, place and time.  His long and short term memory 
were both good.  The examiner reported no history or evidence 
of obsessive or ritualistic behaviors.  The Veteran's speech 
was spontaneous, coherent and relevant.  There was no 
blocking or slowing of the Veteran's speech, it was not 
circumstantial and it was adequately organized.  In addition, 
the Veteran spoke to his mother, brother and sister 
frequently, and he remained employed full-time without any 
reported difficulties.  Thus, the Board finds that prior to 
October 27, 2005, the Veteran did not experience difficulty 
in establishing and maintaining effective social and 
industrial relationships.

Accordingly, resolving any reasonable doubt in the Veteran's 
favor, the Board finds that prior to October 27, 2005, he 
meets the requirements for a 30 percent schedular rating, but 
no higher.  In this regard, although there is evidence of 
disturbances of motivation and mood and limited social 
relationships with his family, there is insufficient evidence 
of symptomatology that more nearly approximates that which 
warrants the assignment of a 50 percent disability rating; 
and the Veteran exhibited none of the criteria listed for a 
70 percent rating.  See 38 C.F.R. § 4.7.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point prior to 
October 27, 2005; therefore no further staged ratings are 
appropriate.  See Fenderson, supra.  Thus, the Board finds 
that prior to October 27, 2005, a 30 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD.  38 C.F.R. §§ 4.125 and 4.130, 
Diagnostic Code 9411.

Thus, while the criteria for a 30 percent evaluation have 
been met prior to October 27, 2005, and the appeal is granted 
to this extent, the criteria for a higher disability for PTSD 
have not been met for any portion of the appeal period prior 
to October 27, 2005.  In essence, the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
PTSD prior to October 27, 2005.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
an evaluation in excess of 30 percent for PTSD prior to 
October 27, 2005.

II.  On and After October 27, 2005

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that on 
and after October 27, 2005, the Veteran is entitled to an 
evaluation in excess of 30 percent for PTSD.  Although the 
Veteran does not meet all of the criteria set forth under 
Diagnostic Code 9411 for a 50 percent rating, as discussed 
above, it is not necessary that all of the particular 
symptoms described in the rating criteria for a particular 
degree of disability be present.

In this case, on and after October 27, 2005, the Veteran has 
been assigned GAF scores ranging from 35 to 70.  As was noted 
above, a GAF score of 61 to 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The findings of record indicate that the Veteran's PTSD 
symptoms match some of the rating criteria under the 30 
percent rating (depressed mood, suspiciousness, sleep 
impairment, and mild memory loss), the 50 percent rating 
(disturbances of motivation and mood, impairment of memory, 
difficulty in establishing and maintaining effective work and 
social relationships) and the 70 percent rating (remote 
history of suicidal ideation and impaired impulse control).

The Board finds that on and after October 27, 2005, the 
clinical evidence more closely assesses the Veteran's 
occupational and social impairment around the 50 percent 
rating.  The Veteran's PTSD symptoms include mood 
disturbances such as depression and anxiety, nightmares, 
sleep disturbances, intrusive thoughts, avoidant behaviors, 
social isolation, hypervigilance, some suicidal ideation, 
some difficulty with short term memory and hallucinatory-like 
phenomena.  The Veteran has difficulty maintaining social 
relationships.  For example, at the December 2005 VA 
examination, the Veteran stated that he had no friends and 
did not have any company.  He stated that his relationship 
with his co-workers was not sociable.  The examiner noted 
that the Veteran was mistrustful, easily angered and annoyed, 
as well as socially avoidant.  At the April 2006 VA 
examination, the Veteran reported that he could not get along 
with anybody and reiterated that he did not have any friends.  
He stated that he picked fights with his wife and that his 
kids did not like him anymore.  At a March 2007 private 
evaluation, the private examiner reported that the Veteran 
had been married for 17 years but that stress had been put on 
his marriage since he was irritable and moody, with angry 
outbursts.  The private examiner also described the Veteran 
as a social recluse.  At the June 2007 VA examination, the 
Veteran reported that although he was still married, he and 
his wife had been separated three times, and that he and his 
wife did not do social activities very often.  The examiner 
noted that the Veteran's relationship with his wife was quite 
strained due to his PTSD symptoms, most notably his 
irritability and short temper.  The examiner also stated that 
the severity of the Veteran's PTSD had undergone a slight 
increase due to the considerable difficulties he was having 
with his wife.

Industrially, the record reflects that on and after October 
27, 2005, the Veteran has been employed full time.  However, 
at the December 2005 VA examination, the Veteran reported 
difficulties falling asleep at work.  He reported that his 
relationship with his supervisors was not good and that his 
relationship with his co-workers was not social.  At the 
April 2006 VA examination, he stated that his relationship 
with both his supervisors and his co-workers was poor.  At 
the March 2007 private examination, the private examiner 
reported that the Veteran had difficulty concentrating which 
caused him problems at work, which he had been written up 
for, as well as told that he could possibly be terminated.  
At the June 2007 VA examination, the Veteran was still 
employed full time at the same job; however, he stated that 
he continued to be written up for falling asleep at work and 
forgetting which days he was supposed to come to work.

Since on and after October 27, 2005, the Veteran has 
exhibited most of the criteria for a 50 percent rating, along 
with several psychiatric symptoms not listed in the rating 
schedule such intrusive thoughts, low energy, avoidant 
behaviors and hypervigilance, see Mauerhan, supra, the Board 
concludes that the Veteran's overall level of disability more 
nearly approximates that consistent with a 50 percent rating.  
Although the Veteran's GAF score at the December 2005 VA 
examination was 35, indicative of severe impairment, and his 
GAF score at the April 2006 examination was 65 to 70, 
indicative of mild impairment, GAF scores are, of course, 
just one part of the medical evidence to be considered and 
they are not dispositive.  Thus, in evaluating all of the 
evidence of record, the Board finds that on and after October 
27, 2005, the Veteran's symptoms more nearly approximate 
moderate to severe social and occupational impairment, or a 
50 percent disability evaluation.

However, neither the symptoms nor the GAF scores assigned, 
varying from 35 to 70, are consistent with a higher 
disability rating.  For example, throughout the portion of 
the appeal period on and after October 27, 2005, the Veteran 
was casually groomed and dressed.  He was oriented times 
four.  There was no evidence of any impairment in thought 
process or communication that would have significant impact 
on his social functioning or work capacity.  Moreover, as was 
noted above, despite the Veteran's difficulties at work, he 
has been able to maintain gainful employment and a 
relationship with his wife, albeit a difficult one.  Thus, 
the Veteran is not unable to establish and maintain effective 
relationships.

Accordingly, resolving any reasonable doubt in the Veteran's 
favor, the Board finds that on and after October 27, 2005, he 
meets the requirements for a 50 percent schedular rating, but 
no higher.  In this regard, although there is evidence of 
some suicidal and homicidal thoughts, the Veteran denied 
having any plans.  The June 2007 VA examiner also noted that 
the Veteran experienced hallucinatory and delusional like 
phenomena, in that he has a sense of somebody trying to take 
him out sometimes.  However, the examiner stated that this 
was a relatively minor experience for the Veteran.  Thus, 
there is insufficient evidence of symptomatology that more 
nearly approximates that which warrants the assignment of a 
70 percent disability rating; and the Veteran exhibits none 
of the criteria listed for a 100 percent rating.  See 38 
C.F.R. § 4.7.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point on or 
after October 25, 2007; therefore no further staged ratings 
are appropriate.  See Fenderson, supra.  Thus, the Board 
finds that on and after October 25, 2007, a 50 percent 
evaluation is appropriate and that there is no basis for 
awarding a higher evaluation for PTSD. 38 C.F.R. §§ 4.125 and 
4.130, Diagnostic Code 9411.

Thus, while the criteria for a 50 percent evaluation have 
been met for the period on and after October 25, 2007, and 
the appeal is granted to this extent, the criteria for a 
higher disability or total schedular evaluation for PTSD are 
not met for any portion of the appeal period on and after 
October 25, 2007.  In essence, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
PTSD on and after October 25, 2007.  Since the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant an evaluation in excess of 50 percent for PTSD on 
and after October 25, 2007.

III.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected PTSD has caused frequent periods of hospitalization 
or marked interference with his employment.  In this regard, 
the evidence of record does not indicate that the Veteran has 
ever been hospitalized for his service-connected PTSD.  In 
addition, although the Veteran reported some difficulties, 
such as falling asleep on the job and forgetting his work 
schedule at the December 2005, April 2006 and June 2007 VA 
examinations, as well as at the March 2007 private 
evaluation, the Veteran remained employed full-time 
throughout the entire appeal period.  Thus, the evidence of 
record did not indicate, nor did the Veteran contend, that he 
had marked interference with employment due solely to his 
service- connected PTSD.  More importantly, the Board finds 
that the rating criteria to evaluate PTSD reasonably describe 
the claimant's disability level and symptomatology and he has 
not argued to the contrary.  In fact, in his July 2007 
Substantive Appeal (VA Form 9), the Veteran specifically 
stated that he felt that according to the March 2007 private 
evaluation, he met the criteria for a 50 percent rating, 
which was granted in this decision for the period on and 
after October 27, 2005.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


	(CONTINUED ON NEXT PAGE)




ORDER

Prior to October 27, 2005, an increased evaluation for 
service-connected PTSD from 10 percent to 30 percent, but not 
higher is granted, subject to law and regulations governing 
an award of monetary compensation; the appeal is granted to 
this extent only.

On and after October 27, 2005, an increased evaluation for 
service-connected PTSD from 30 percent to 50 percent, but not 
higher is granted, subject to law and regulations governing 
an award of monetary compensation; the appeal is granted to 
this extent only.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


